         Case 1:19-vv-01762-UNJ Document 32 Filed 04/27/21 Page 1 of 2




            In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                    Filed: April 2, 2021

* * * * * * * * * * * * * *                  *
BRITTANY DOCK, on behalf of K.E.,            *       UNPUBLISHED
                                             *
               Petitioner,                   *       No. 19-1762V
                                             *
v.                                           *       Special Master Dorsey
                                             *
SECRETARY OF HEALTH                          *       Ruling on Entitlement; Concession;
AND HUMAN SERVICES,                          *       Varicella Vaccine; Disseminated Varicella
                                             *       Vaccine-Strain Viral Disease.
               Respondent.                   *
                                             *
* * * * * * * * * * * * * *                  *

Jonathan J. Svitak, Shannon Law Group, Woodbridge, IL, for petitioner.
Lara A. Englund, U.S. Department of Justice, Washington, DC, for respondent.

                               RULING ON ENTITLEMENT1

        On November 15, 2019, Brittany Dock (“petitioner”), on behalf of K.E., filed a petition
for compensation under the National Vaccine Injury Compensation Program (“Vaccine Act” or
“the Program”), 42 U.S.C. § 300aa-10 et seq. (2012).2 Petitioner alleged that K.E. suffered
“varicella-strain virus and related sequelae as well as vaccine-induced encephalopathy” as a
result of a varicella vaccine administered on February 6, 2017. Petition at 1 (ECF No. 1).

      On November 10, 2020, respondent filed a respondent’s Rule 4(c) report in which he
conceded that petitioner is entitled to compensation in this case. Respondent’s Report (“Resp.

1
  Because this Ruling contains a reasoned explanation for the action in this case, the undersigned
is required to post it on the United States Court of Federal Claims’ website in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). This means the Ruling will be available to
anyone with access to the Internet. In accordance with Vaccine Rule 18(b), petitioner has 14
days to identify and move to redact medical or other information, the disclosure of which would
constitute an unwarranted invasion of privacy. If, upon review, the undersigned agrees that the
identified material fits within this definition, the undersigned will redact such material from
public access.
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-10 to -34 (2012). All citations in this Ruling to individual sections of the
Vaccine Act are to 42 U.S.C. § 300aa.


                                                 1
          Case 1:19-vv-01762-UNJ Document 32 Filed 04/27/21 Page 2 of 2




Rept.”) at 13. Respondent stated “[m]edical personnel at the Division of Injury Compensation
Programs, Department of Health and Human Services (“DICP”), have reviewed the petition and
medical records filed in the case” and “[i]t is respondent’s position that petitioner has satisfied
the criteria set forth in the Vaccine Injury Table (“Table”) and the Qualifications and Aids to
Interpretation (“QAI”) for disseminated varicella vaccine-strain viral disease.” Id. Therefore,
petitioner has satisfied all legal prerequisites for compensation under the Act. Id. at 5.

       A special master may determine whether a petitioner is entitled to compensation based
upon the record. A hearing is not required. § 13; Vaccine Rule 8(d). In light of respondent’s
concession and a review of the record, the undersigned finds that petitioner is entitled to
compensation. This matter shall now proceed to the damages phase.

       IT IS SO ORDERED.


                                              s/Nora Beth Dorsey
                                                Nora Beth Dorsey
                                                Special Master




                                                 2
